 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoca Cola Bottling Company of Buffalo, Inc. andInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local 164. Case 3-CA-10862-2, -3September 24, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERUpon charges filed on February 5 and 16, 1982,by International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local 264, herein called the Union, and dulyserved on Coca Cola Bottling Company of Buffalo,Inc., herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 3, issued an orderconsolidating cases and consolidated amended com-plaint and notice of hearing on March 23, 1982,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (I) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charges, order consolidating cases,and consolidated amended complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 21,1982, following a Board election in Case 3-RC-8190, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about February 5, 1982,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. The complaint furtheralleges that Respondent unilaterally required em-ployees to meet with supervisors on their own timeto discuss shortages; awarded overtime work onweekends on a basis other than seniority; and failedto furnish employees with uniforms as had been itspolicy. On April 2, 1982, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations of the complaint.i Official notice is taken of the record ill the representation proceed-ing, Case 3-RC 8190, as the tern "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electroytems,. In, .166 NLRB 938 (1967), enfd 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va, 1967); /ollett Cuorp. 164 NLRB 378 (1967), enfd. 397 F2d 91(7th Cir. 1968); Sec 9(d) of the NL.RA, as amended264 NLRB No. 16Respondent stated, by way of an affirmative de-fense, that the Union was improperly certified be-cause of the Board's erroneous decision that Re-spondent's part-time drivers were regular part-timeemployees rather than casual employees. Respond-ent also asserts as an affirmative defense that thecomplaint fails to state a claim upon which reliefcan be granted.On June 7, 1982, counsel for the General Coun-sel filed directly with the Board a motion to trans-fer the proceeding to the Board, to strike Respond-ent's affirmative defenses, and for summary judg-ment and issuance of the Board's Decision andOrder. Subsequently, on June 17, 1982, the Boardissued an order transferring the proceeding to theBoard and Notice To Show Cause why the Gener-al Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a re-sponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Portions ofRespondent's Answer and the Motion forSummary JudgmentA. Motion To StrikeIt is the General Counsel's basic position that allissues raised by Respondent's answer were decidedin the representation proceeding and that he is enti-tled to a summary judgment as a matter of law.With respect to his motion to strike portions of Re-spondent's answer, which alleged the certificationwas erroneous because part-time drivers were in-cluded in the unit as regular part-time employees, itis the General Counsel's contention that Respond-ent is attempting to pose and relitigate in this pro-ceeding the issues which were litigated in the rep-resentation proceeding and resolved by the Boardadversely to Respondent. While, for the reasonsstated below, we find that Respondent's answer, af-firmative defenses, and response to the GeneralCounsel's Motion for Summary Judgment do notpresent a meritorious defense to certain allegationsof the complaint, we do not believe such defensesshould be struck in that they could be viewed as anendeavor by Respondent to preserve its position.See Rod-Ric Corporation, 171 NLRB 922 (1968).The motion to strike is denied.94 COCA COLA BOTTLING COMPANYB. Refusal To Bargain With the Certified UnionIn its answer to the complaint and response tothe General Counsel's Motion for Summary Judg-ment, Respondent in fact admits it refused to bar-gain with the Union. Respondent denies, however,that it thereby violated Section 8(a)(5) and (1) ofthe Act, arguing that the Board improperly certi-fied the Union. Respondent asserts that the Board'scertification of the Union was improper because ofthe Board's erroneous decision that Respondent'spart-time drivers were regular part-time employeeseligible to vote rather than casual employees ineli-gible to vote.Review of the record herein, including therecord in Case 3-RC-8190, reveals the following.On November 3, 1981, the Charging Party filed apetition in Case 3-RC-8190, and, on December 4,1981, the Regional Director for Region 3 issued aDecision and Direction of Election finding appro-priate the unit set forth herein below. On Decem-ber 17, 1981, Respondent filed with the Board a re-quest for review which was denied by telegraphicorder dated January 7, 1982. Pursuant to the Re-gional Director's Decision and Direction of Elec-tion, an election was conducted on January 13,1982, and the tally of ballots was 14 for and 5against the Union with 3 nondeterminative chal-lenged ballots. On January 21, 1982, the RegionalDirector for Region 3 issued a Certification ofRepresentative certifying the Union as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit described below.It thus appears that Respondent is attempting toraise herein issues which were raised and deter-mined in the underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this regardwere or could have been litigated in the prior rep-resentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable regarding thisunfair labor practice allegation. Accordingly, wegrant the Motion for Summary Judgment with re-2 See Pittsburgh Plate Glaos Co. v. N'L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations or the Board, Sees 102.67(0 and 102 69(c)spect to the refusal to recognize and bargain withthe Union.C. Unilateral ChangesIn his complaint and Motion for Summary Judg-ment the General Counsel alleges that Respondentchanged the terms and conditions of employmentof its employees by requiring them to meet withsupervisors on their own time rather than on com-pany time to discuss shortages; awarding overtimework on weekends on a basis other than seniority;and failing to supply employees with uniforms ashad previously been its policy. Respondent in itsanswer to the complaint and response to theMotion for Summary Judgment denies that itchanged the conditions of employment of its em-ployees and thereby violated Section 8(a)(5) and(1) of the Act, arguing that its discussion of short-ages generally occurred before employees punchedout, but a comprehensive audit was requested bythe employees and this was not held on companytime; on awarding of overtime work on weekends,it argues that generally employees with senioritywere favored for weekend work but on one or twooccasions in early February 1982, because the moresenior employees complained about being over-worked, the opportunity to work weekends was of-fered to less senior employees, and in any eventRespondent denies it is bound to any system ofstrictly assigning employees to overtime work onthe basis of company service; and it further arguesthat it has provided uniforms only to its regulardrivers but not for its part-time or casual drivers.As it appears that genuine issues of material factexist as to Respondent's alleged unilateral actionsherein, we remand the instant case to the RegionalDirector for the purpose of arranging a hearingbefore an administrative law judge to determinewhether the alleged unilateral changes of discuss-ing shortages on employees' time, the method ofassigning overtime work on weekends, and of thefailure to supply employees with uniforms as hadpreviously been its policy were unfair labor prac-tices as alleged in the complaint.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a New York corporation engaged in themanufacture, sale, and distribution of soft drinksand related products at its principal office andplace of business at 200 Milens Road, Tonawanda,New York. Respondent, in the course and conduct95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its business, during 1981, purchased and trans-ferred to its Tonawanda facility goods and materi-als valued in excess of $50,000 directly from Statesof the United States other than the State of NewYork.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local 264, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time truck driv-ers employed at its facility located at 200Milens Road Tonawanda, New York; exclud-ing all other employees, professional employ-ees, guards and supervisors as defined in theAct.2. The certificationOn January 13, 1982, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 3, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on January21, 1982, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 22, 1982, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 5, 1982, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 5, 1982, and at all times there, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF IHE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Coca Cola Bottling Company of Buffalo, Inc.,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-96 COCA COLA BOTTLING COMPANYica, Local 264, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time truck driv-ers employed by Respondent at its facility locatedat 200 Milens Road, Tonawanda, New York; ex-cluding all other employees, professional employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since January 21, 1982, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 5, 1982, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Coca Cola Bottling Company of Buffalo, Inc.,Tonawanda, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 264, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time truck driv-ers employed by the Respondent at its facilitylocated at 200 Milens Road, Tonawanda, NewYork; excluding all other employees, profes-sional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility at Tonawanda, New York,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 3, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORI)DERED that the instant pro-ceeding be, and it hereby is, remanded to the Re-gional Director for Region 3 for the purpose of ar-ranging a hearing before an administrative lawjudge to determine whether or not the alleged uni-lateral changes in discussing shortages on employ-ees' time, the method of assigning overtime onweekends, and the failure to supply employees withuniforms as had previously been its policy wereunfair labor practices as alleged in the complaint." In the event that this Older is enfiorced by a Judgment of a UnitedStates Court of Appeals, the words in Ihe notice reading "Po,lted hyOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeal, Enforcing anOrder of the National Labor Relations HoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Brotherhood of Teamsters,97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs, Warehousemen and Helpers ofAmerica, Local 264, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL , upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time truckdrivers employed by us at our facility locat-ed at 200 Milens Road, Tonawanda, NewYork, New York; excluding all other em-ployees, professional employees, guards andsupervisors as defined in the Act.COCA COLA BOTTLING COMPANY OFBUFFALO, INC.98